Reasons for Allowance
The after final amendment filed June 7, 2022, has been entered.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Elphick (Diseases Models & Mechanisms. 2012. 5: 231-240), cited in the last Office Action.  Elphick discloses a cell suspension comprising human hepatocytes (Huh7 cells) and arachidonic acid (reading on a fatty acid and a bioactive lipid) labeled with a radiolabel ([3H]) in the presence of VPA (page 234, left column, first and second full paragraphs; legend of Figure 3E).  Exposure of the human hepatocytes to VPA is shown in Figure 6 to result in lipid droplet accumulation (page 234, right column, last paragraph), thus lipid droplets are present in the cell suspension taught by Elphick.  Su (PNAS. 2014. 111(31): 11437-11442) was cited in the last Office Action to support an obviousness rejection setting forth that an HSD17B13 protein would have been expected on the surfaces of the lipid droplets of the human hepatocyte cells (Huh7 cells) of Elphick.  Therefore, the cell suspension of Elphick is comparable to the kit of instant claim 21.
Claim 21 in the after final amendment has been amended to include the limitations of claim 22 which was not rejected over the cited prior art in the last Office Action.  The cell suspension of Elphick does not comprise NAD+, a pre-reduced form of luciferin, an enzyme that reduces the pre-reduced form of luciferin to produce luciferin, and luciferase.  These reagents are known for NAD(P)/NAD(P)H-Glo Assays which can be used for measuring the activity of enzymes that use or produce NAD(P)H) (i.e. NADH or NADPH) such as dehydrogenases – see Leippe discussed on pages 18-19 of the Office Action mailed September 8, 2021.  Elphick was concerned with observing lipid droplet formation in human hepatocytes (Summary paragraph on page 231), and does not discuss assaying any enzyme.  There would not have been reason to modify the cell suspension rendered obvious by Elphick in view of Su to include the reagents known for enzyme assays as taught by Leippe.  Therefore, claim 21 and its dependent claims are free from the art.
The claim objections have been overcome by the amendment of claim 21, or rendered moot by the canceling of claims 25 and 27.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendments of claims 51 and 53, or rendered moot by the canceling of claims 39 and 41.  The rejections under 35 U.S.C. 112(d) have been overcome by the amendments of claims 51and 53, or rendered moot by the canceling of claims 39 and 41.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651             

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651